DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 1/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,176,526 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are eligible under 35 U.S.C. 101 because the claim limitations integrate the abstract idea relating to determining a risk score with a risk model into a practical application under Step 2A Prong Two of the current framework for determining eligibility.  In determining whether a claim integrates a judicial exception into a practical application, examiners should consider whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field.  This has also been referred to as a technological solution to a technological problem. In making this determination, examiners should determine whether there is a technical explanation as to how to implement the invention in the specification; and the claim itself reflects the improvement in technology. Here, Applicant’s specification explains that “A technical effect of some embodiments of the invention is an improved and computerized ways to process data elements 
Independent claims 1 and 11 are also allowable over the prior art.  The closest prior art of records is as follows:
Pollard (US 2012/0173289 A1) relates generally to a system and method for detecting patterns of behavior in reported insurance claims. More particularly, the invention resolves insurance claim data
with other demographic, activity and other related data about individuals and entities to detect specific subsets of entities and individuals and their insurance claims behaviors.
Zizzamia (US 2012/0271659 A1) discloses a quantitative system and method that employs data sources external to an insurance company to generate a statistical model that may be used to more accurately and consistently predict commercial insurance profitability (the “predictive statistical model”). The system and method are able to predict individual commercial insurance policyholder 
While the prior art is pertinent in many respects, it fails to disclose or reasonably suggest at least independent claim 1 and 11 limitations relating to "using a variable proving ground tool comprising a scoring matrix configured to rate variables based on at least input frequency over time.”  Zizzamia's teaching of "highly repetitive variables" refers to variables that are highly correlated with other variables, not to the input frequency of individual variables. Therefore, Zizzamia does not teach "using a variable proving ground tool comprising a scoring matrix configured to rate variables based on at least input frequency over time."
The dependent claims are allowable by virtue of their dependence on allowable independent claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405.  The examiner can normally be reached on 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALVIN HEWITT II can be reached on (571) 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC T WONG/Primary Examiner, Art Unit 3692                                                                                                                                                                                                        

February 27, 2021